MEMORANDUM OPINION
No. 04-02-00696-CV
UNITED SERVICES AUTOMOBILE ASSOCIATION,
Appellant
v.
Kathleen PIGOTT,
Appellee
From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CI-10279
Honorable John Gabriel, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	September 1, 2004
DISMISSED
	On December 31, 2003, the panel issued an opinion and judgment in this appeal.  Although
the court requested a response to appellant's motion for rehearing en banc, that motion remains
pending before the court.  On August 6, 2004, the parties filed a joint motion to dismiss the appeal,
stating that they have agreed to a mediated settlement.  The parties' motion requests that we dismiss
the appeal upon appellee's advisory that settlement documents have been executed.  On August 24,
2004,  appellee advised the court that settlement documents have been executed.  The joint motion
is granted.  This court's judgment of December 31, 2003, is withdrawn, and the appeal is dismissed.
Appellant's motion for rehearing en banc is dismissed as moot.
							PER CURIAM